Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 1 of 17 PageID #: 92




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 IGNACIO AGUILAR-CARDENAS                         §
                                                  §
 vs.                                              §                       CIVIL NO. 4:17CV624
                                                  §                 CRIMINAL NO. 4:14CR81(12)
 UNITED STATES OF AMERICA                         §

                           MEMORANDUM OPINION AND ORDER

        The following are pending before the Court:

        1.      Petitioner’s motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. §
                2255 (Dkt. #1);

        2.      Declaration of Ignacio Aguilar-Cardenas in support of motion to vacate, set aside, or
                correct a federal sentence or conviction pursuant to 28 U.S.C. § 2255 (Dkt. #3);

        3.      Government’s response to Petitioner’s motion to vacate, set aside or correct sentence
                under 28 U.S.C. § 2255 (Dkt. #6); and

        4.      Petitioner’s pro se reply to the Government’s response to the Petitioner’s 28 U.S.C.
                § 2255 motion (Dkt. #10).

 Having considered the Petitioner’s motion and declaration and the responsive briefing thereto, the

 Court finds that the motion should be denied.

                                          BACKGROUND

        On October 8, 2014, the grand jury returned a three-count third superseding indictment

 against the Petitioner and 13 others. The third superseding indictment charged the Petitioner in

 Count One with conspiracy to possess with the intent to manufacture and distribute

 methamphetamine in violation of 21 U.S.C. § 846. The Petitioner was not charged in any other

 count. On July 28, 2015, just two days prior to the Petitioner’s scheduled trial date, the Petitioner

 entered a plea of guilty to Count One of the third superseding indictment without a plea agreement.


                                                  1
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 2 of 17 PageID #: 93




        At the change of plea hearing on July 28, 2015, the Petitioner appeared before the Court with

 his counsel, Mr. Gaylon Riddels. The Petitioner acknowledged satisfaction with his counsel’s

 advice. (Dkt. #575 in 4:14CR81 at p. 4). Further, the Petitioner testified that he understood the

 nature of the charges and the elements of the offense. Id. at p. 6. He stated that he understood that

 he faced not less than ten years and not more than life imprisonment by entering a plea of guilty. Id.

 at pp. 6-7. The Petitioner testified that he understood that the sentence imposed might be different

 from any estimate provided to him. Id. at p. 10. He further testified that he understood that if he

 received a sentence that was more severe than expected, he was still bound by his plea of guilty. Id.

 at p. 11. The Petitioner stated that he understood that because he changed his plea to guilty after the

 Court’s deadline to do so, the Court would not be giving the Petitioner any reduction in sentence for

 acceptance of responsibility. Id. at p. 11.

        The Petitioner testified that no promise of leniency was made in return for his plea of guilty.

 Id. at p. 12. He stated that nobody threatened him to plead guilty. Id. He testified that he was

 pleading guilty of his own free will because he was, in fact, guilty. Id. After acknowledging that

 he entered into his guilty plea freely and voluntarily, the following exchange took place:

                THE COURT: Of course, we were set for trial in two days and you’ve been
        insisting on going to trial. I just want to ask why now do you want to plead guilty
        when before you wanted to go to trial?

                MR. AGUILAR (Through Interpreter): You want to hear the truth?

                THE COURT: Of course I want to hear the truth.

               MR. AGUILAR (Through Interpreter): Because everyone there where I am
        detained says that no one here can win in front of a jury.

                THE COURT: Okay. Is that the only reason?



                                                   2
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 3 of 17 PageID #: 94




                  MR. AGUILAR (Through Interpreter): Yes.

               THE COURT: And I guess the question, sir, is that I understand that
        motivation, but you’re still pleading guilty because you are guilty, correct?

                  MR. AGUILAR (Through Interpreter): Yes.

                THE COURT: And you don’t want to take the risk of going to the jury and
        seeing what the jury would do, but you understand that’s your right to give up? If
        you want a trial, you can have a trial. But you are pleading guilty because you want
        to plead guilty and not take that chance?

                  MR. AGUILAR (Through Interpreter): No. I am guilty of why I’m pleading
        guilty.

                THE COURT: Let me just ask, does counsel have any questions of him about
        this issue?

                 MR. RIDDELS: No, Your Honor. I’ve discussed this issue with my client as
        far as his right to go to trial. Obviously, it’s the 11th hour. He – we had a contact
        visit this morning and he expressed his desires to plead guilty to the indictment and
        proceed forward with a PSR and review that and explore any and all options for any
        possible reductions that he may be entitled to.

 Id. at pp. 12-14.

        On the same day the Petitioner entered his plea of guilty, the Petitioner executed a Factual

 Basis. (Dkt. #363 in 4:14CR81). The Court discussed the Factual Basis as follows:

                 MR. GONZALEZ1: And, Your Honor, before I begin, just so that the record
        is clear, this is a factual basis that was basically drawn up by the Defendant and is not
        a factual basis drawn up by the Government. We believe that it’s sufficient for the
        purpose of this plea of guilty to a conspiracy, but we believe his involvement was
        more extensive than what’s in this document.

        _____________________

                And six, that Ignacio Aguilar Cardenas’ role in the conspiracy was to receive
        telephone calls from co-conspirators, maintain a drug ledger involving a distribution
        of kilogram quantities of methamphetamine from various sources.


        1
            Mr. Gonzalez was counsel for the Government.

                                                    3
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 4 of 17 PageID #: 95




               Said methamphetamine was imported from Mexico, which would then be
       distributed to other co-conspirators and co-defendants during the term of the
       conspiracy in the Eastern and Northern Districts of Texas.

       _____________________

               THE COURT: And then just in your own words, tell me what you did in this
       case.

              MR. AGUILAR (Through Interpreter): I only received phone calls and I made
       notation in a ledger. That’s it.

             THE COURT: But that was part of the drug conspiracy to distribute
       methamphetamine?

               MR. AGUILAR (Through Interpreter): Yes.

              THE COURT: And you knew or it was reasonably foreseeable that the
       conspiracy involved 500 grams or more of a mixture [or] substance containing a
       detectable amount of methamphetamine or 50 grams or more of actual
       methamphetamine?

               MR. AGUILAR (Through Interpreter): I didn’t know that but now I do.

              THE COURT: But, I mean, you knew the conspiracy – standing here today,
       you know the conspiracy you were involved in involved those amounts?

               MR. AGUILAR (Through Interpreter): Yes.

              THE COURT: And I just want to make sure. You tried to minimize a little
       bit what you did, but you knew you were involved in a conspiracy for drug –

               MR. AGUILAR (Through Interpreter): What do you mean minimize?

               THE COURT: Well, I mean you knew you were involved. I want to make
       sure – the way you stated it, I just want to make sure you’re not minimizing your
       activity.

              You knew you were involved in a drug conspiracy and you were receiving
       phone calls from other co-conspirators and then maintaining a drug log?

              MR. AGUILAR (Through Interpreter): I received phone calls from only a few
       peoples. That’s it.


                                              4
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 5 of 17 PageID #: 96




               THE COURT: Right, but these were other defendants or co-defendants in this
        conspiracy, correct?

               MR. AGUILAR (Through Interpreter): No. I received phone calls from an
        individual from Mexico, and he’s the one that is threatening my mother’s life.

              THE COURT: So the only phone calls you received were from people from
        Mexico related to the drug conspiracy?

                MR. AGUILAR (Through Interpreter): Yes. They were the ones who told me
        what I needed to write.

                THE COURT: Okay.

                MR. GONZALEZ: That person is a co-defendant.

                THE COURT: Okay. And the Government is indicating the person that made
        that phone call to you was a co-defendant.

                MR. AGUILAR (Through Interpreter): I think so. I don’t know. He’s not
        here.

 (Dkt. #575 in 4:14CR81 at pp. 15-19).

        In the Presentence Investigation Report (“PSR”), the probation officer calculated the

 Petitioner’s base offense level at 38. (Dkt. #530 in 4:14CR81, p. 8). The Petitioner received a two

 level enhancement based on the following:

        Specific Offense Characteristics: USSG § 2D1.1(b)(5) calls for a two-level increase
        if the offense involved the importation of amphetamine or methamphetamine or the
        manufacture of amphetamine or methamphetamine from listed chemicals that the
        defendant knew were imported unlawfully, and (B) the defendant is not subject to an
        adjustment under §3B1.2 (Mitigating Role). The defendant stipulated in his Factual
        Basis that the drugs distributed in this conspiracy were from Mexico; therefore, two
        levels are added.

 Id. at p. 8, ¶ 23. The Petitioner additionally received the following three level enhancement:

        Adjustment for Role in the Offense: USSG § 3B1.1(b) calls for a three-level
        increase if the defendant was a manager or supervisor and the criminal activity
        involved five or more participants. Aguilar-Cardenas recruited and/or managed the


                                                  5
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 6 of 17 PageID #: 97




        activities of Soriano at 3333 Barnard and also directed Villasenor-Cruz to work with
        Soriano when Aguilar-Cardenas went to California. There were five or more
        participants in the conspiracy; therefore, three levels are added.

 Id. at p. 8, ¶ 25. Based on an offense level of 43 and a criminal history category of I, the probation

 officer calculated the Petitioner’s guideline sentencing range to be life imprisonment. The Petitioner

 filed eight objections to the PSR which the Court addressed at the March 7, 2016 sentencing hearing.

        With respect to the Petitioner’s objection to the three point enhancement for his role in the

 conspiracy, the Court found as follows:

        So I find by a preponderance of the evidence that paragraph 25—that the three point
        enhancement, Section 3B1.1(b), was appropriately assessed in this case because you
        were a manager or supervisor and it involved five or more participants. And I think
        the Presentence Report clearly shows that to be the case. It actually probably shows
        that you should have been given four points but the probation officer didn’t assess
        that and I’m not going to change that today. I’ll just leave you at the three point
        enhancement.

 (Dkt. #576 in 4:14CR81 at p. 10).

        With respect to the Petitioner’s objection to the denial of a reduction for acceptance of

 responsibility, the following exchange ensued:

                 THE COURT: . . . And I guess let’s go ahead—I reviewed your sentencing
        memorandum. Before I make the assessment here of the guideline range and
        everything, in your memorandum you also—you didn’t file an objection to this but
        I’ll treat it like that, the issue of the acceptance of responsibility. Because, of course,
        at the time I took his plea I indicated he would not get acceptance for waiting so long
        to—make his plea, right on the eve of trial.

                So if you want to address that issue. I know you filed a motion and you can
        talk about it in terms of a departure or variance in a second, but since you’ve asked
        me to put those back in, before I make all the assessments on the Sentencing
        Guideline ranges, I’ll let you address that specific issue first.

                MR. RIDDELS: Judge, thank you.

                You are correct. My client pled open to the indictment I believe Friday before


                                                    6
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 7 of 17 PageID #: 98




        pretrial. At my client’s request, we came over and entered that plea.

                Overall, I would request that we receive the – I guess it would be three points,
        if allowed by the Government. If not, it would be two points as for acceptance.

        _____________________

                The part that he struggled with most and continues to struggle with most in
        this case, Your Honor, is his overall role and assessment by the Government as to his
        part in this multi-individual indictment. We simply disagree with how the
        Government is stating that we’re a manager or leader in some way. My client
        struggled with that in regards to pleading guilty to this particular case. Ultimately it
        was his decision to do so.

               We would still request, at a minimum, the two points that the Court is
        allowed to give him in regards to him coming forward, pleading guilty without a
        binding plea agreement or a plea agreement in this case.

        _____________________

                THE COURT: Okay. Sir, of course, at the time of your plea I indicated you
        would not get acceptance, and of course I have the discretion to add the two points
        back if I feel it’s warranted. And part of the problem I have here is that based upon
        your objections and the position you were taking there, which I properly overruled
        those objections, you’re trying to minimize your involvement in this drug
        organization. In doing so, again, you’re not fully accepting responsibility. So I am
        denying the request to add the two points back in for acceptance of responsibility.

 Id. at pp. 12-15.

        The Court, having adopted “the factual findings, undisputed facts and the guideline

 applications in the Presentence Report”, found the Petitioner’s offense level under the United States

 Sentencing Guidelines to be a 43 and his criminal history category to be a I. Id. at p. 15. Based on

 these parameters, the Court concluded that the advisory guideline range for the Petitioner was life

 imprisonment. Id.

        Before imposing the Petitioner’s sentence, the Court heard from the Petitioner who provided

 the following statement:


                                                   7
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 8 of 17 PageID #: 99




                  Yes. The only thing I would like to say is that I did accept responsibility
          during one of the interviews that I had from Mr. Gonzalez, but he wanted me to
          accept more than what I had done and he told me that if I didn’t do that, that I would
          get a level 43.

                  The federal agent that was there also spoke with me. When he arrested me,
          he told me that he had been after me for seven months and that he had not been able
          to prove anything. However, there were people that were talking about me, and so he
          had to arrest me.

                  I am sorry that I got caught up in all of this. I did accept the fact that I was
          part of the conspiracy, but what I could not come to terms with was the time that I
          was going to be given for this. And I did not—I wanted to go to trial. I did not want
          to plead guilty but my lawyer advised me that—2

          _____________________

                     When I did that I thought they would show you more of what they had against
          me.

                 However, if people talking about me is enough for the level that the U.S.
          Attorney is recommending to take place, then I am very sorry that I did not accept the
          plea negotiations as they were offered to me at the beginning. He had offered nine
          years.

 Id. at pp. 21-22.

          In response, the Petitioner’s counsel stated the following:

                     Judge, as defense counsel for Mr. Aguilar, I would like to clarify an issue. I


          2
              The Interpreter modified the statement as follows:

                     THE INTERPRETER: The interpreter would like to correct her rendition, Your
          Honor.

                     THE COURT: Yes, go ahead.

                    THE INTERPRETER: What the Defendant said was I did not go to trial because
          my lawyer advised me that if I went ahead with an open plea, it would be like going to
          trial in front of you, Your Honor, and that I would be able to see the evidence against me.
          However, I have not been able to see that evidence.

 Id. at p. 22.

                                                         8
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 9 of 17 PageID #: 100




         did explain to him the legal effect of an open plea, the difference being—and I
         explained as well a bench trial versus a jury trial. I think the Court, when you
         accepted his plea of guilty, went over those as well.

                 I just wanted to clarify that issue, that I did explain to my client his right to
         a jury trial as well as a bench trial, as well as the effect of an open plea to the
         indictment.

               And I believe, if I’m correct, Mr. Gonzalez and I, along with agents, met with
         him, Mr. Aguilar, numerous times prior to the plea agreement deadline, and I think
         Mr. Gonzalez explained that as well and clarified some of the effects if you go
         beyond the plea agreement deadline.

 Id. at p. 23.

         Before imposing sentence, the Court stated the following:

                 And so we’re at this point where I don’t believe it was appropriate to give you
         the acceptance points back, which if I had given you the two points, that would have
         lowered you at least out of the life sentence. And considering you pleaded guilty right
         before trial and considering the fact that you tried to minimize your activity in this
         conspiracy, I couldn’t give those back to you. And part of me wishes I could, but
         based on the factors in that analysis, I can’t, based on you minimizing your activity.

                 So then the question is do I do what your counsel asked and give you
         variance, and I’ll tell you that I would love to give you a variance because I don’t like
         giving life sentences out, but it is hard for me to do that when you stand there making
         your statement to the Court. Even after I’ve already told you because of your failure
         to accept your responsibility and trying to minimize your role, you—given your
         chance to give a statement to the Court, you blame your counsel, you blame the
         Government, and you’re not taking full responsibility for your actions, and so that’s
         problematic for the Court.

         _____________________

                 And the reason we got ready for trial is you were insisting on a trial, and so
         based upon that, I’m—I am not going to grant a variance in your case, even though
         it doesn’t give me any pleasure, any whatsoever, to pronounce the sentence I have to
         pronounce here in a minute.

 Id. at pp. 25-26.

         The Court subsequently sentenced the Petitioner to life imprisonment. The Court entered


                                                    9
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 10 of 17 PageID #: 101




  Judgment on March 7, 2016. Thereafter, the Petitioner filed a direct appeal which was ultimately

  dismissed by the United States Court of Appeals for the Fifth Circuit on December 14, 2016 as

  frivolous pursuant to Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632

  F.3d 229 (5th Cir. 2011).

         Thereafter, on September 6, 2017, the Petitioner filed the instant motion pro se. The

  Petitioner alleged three grounds for relief in his § 2255 motion. They are as follows:

         1.      The Petitioner was denied the effective assistance of counsel during plea
                 negotiations;

         2.      The Petitioner’s plea was not knowingly, intelligently and voluntarily entered into
                 because he received the ineffective assistance of counsel; and

         3.      The Petitioner was denied the effective assistance of counsel at sentencing.

              STANDARD FOR FEDERAL HABEAS CORPUS PROCEEDINGS

         As a preliminary matter, it should be noted that a § 2255 motion is “fundamentally different

  from a direct appeal.” United States v. Drobny, 955 F.2d 990, 994 (5th Cir. 1992). A movant in a

  § 2255 proceeding may not bring a broad-based attack challenging the legality of the conviction.

  The range of claims that may be raised in a § 2255 proceeding is narrow. A “distinction must be

  drawn between constitutional or jurisdictional errors on the one hand, and mere errors of law on the

  other.” United States v. Pierce, 959 F.2d 1297, 1300-1301 (5th Cir. 1992) (citations omitted). A

  collateral attack is limited to alleging errors of “constitutional or jurisdictional magnitude.” United

  States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991). Conclusory allegations, which are unsupported

  and unsupportable by anything else contained in the record, do not raise a constitutional issue in a

  habeas proceeding. Ross v. Estelle, 694 F.2d 1008, 1011-12 (5th Cir. 1983).




                                                    10
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 11 of 17 PageID #: 102




                    LAW APPLICABLE TO THE PETITIONER’S CLAIMS

          The Petitioner couches all of his claims in terms of receiving the ineffective assistance of

  counsel. A convicted defendant’s claim that counsel’s assistance was so defective as to require

  reversal of a conviction requires the defendant to show the performance was deficient and the

  deficient performance prejudiced the defense so as to deprive the defendant of a fair trial. Strickland

  v. Washington, 466 U.S. 668, 687 (1984). “Failure to make the required showing of either deficient

  performance or sufficient prejudice defeats the ineffectiveness claim.” Id. at 700. A movant who

  seeks to overturn his conviction on the grounds of ineffective assistance of counsel must prove his

  entitlement to relief by a preponderance of the evidence. James v. Cain, 56 F.3d 662, 667 (5th Cir.

  1995). The standard requires the reviewing court to give great deference to counsel’s performance,

  strongly presuming counsel exercised reasonably professional judgment. Strickland, 466 U.S. at 690.

  The right to counsel does not require errorless counsel; instead, a criminal defendant is entitled to

  reasonably effective assistance. Boyd v. Estelle, 661 F.2d 388, 389 (5th Cir. 1981).

          A movant “must show that there is a reasonable probability that, but for counsel’s

  unprofessional errors, the result of the proceeding would have been different. A reasonable

  probability is a probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S.

  at 694. Movant must “affirmatively prove,” not just allege, prejudice. Id. at 693. If he fails to prove

  the prejudice component, a court need not address the question of counsel's performance. Id. at 697.

  “In the context of a guilty plea, that means there is a reasonable probability that the defendant ‘would

  not have pleaded guilty and would have insisted on going to trial.’” United States v. Valdez,

  18-40495, 2020 WL 5201234, at *4 (5th Cir. Sept. 1, 2020), citing Hill v. Lockhart, 474 U.S. 52, 59,

  106 S.Ct. 366, 88 L.Ed.2d 203 (1985); see also Young v. Spinner, 873 F.3d 282, 285 (5th Cir. 2017).


                                                    11
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 12 of 17 PageID #: 103




           Where, as here, a defendant pleads guilty, the focus of attention is the guilty plea and

  "whether the plea represents a voluntary and intelligent choice among alternative courses of action

  open to a defendant." North Carolina v. Alford, 400 U.S. 25, 31 (1970). When a defendant is

  represented by counsel during the plea process and enters his plea upon the advice of counsel, the

  voluntariness of the plea depends on whether counsel's advice "was within the range of

  competence demanded of attorneys in criminal cases." McMann v. Richardson, 397 U.S. 759,

  771 (1970). A defendant who pleads guilty upon the advice of counsel "may only attack the

  voluntary and intelligent character of the guilty plea by showing that the advice he received from

  counsel was not within the standards set forth in McMann." Tollett v. Henderson, 411 U.S. 258,

  267 (1973); Hill, 474 U.S. at 56-57.

                                    DISCUSSION AND ANALYSIS

           A.      Claim One (Ineffective Assistance of Counsel During Plea Negotiations)

           The Petitioner argues that but for his counsel’s unprofessional errors during plea negotiations,

  he would have entered a guilty plea prior to the Court’s change-of-plea deadline, with or without a

  plea offer, which would have resulted in a less severe sentence. The Petitioner states that because

  his counsel advised him that he had several viable trial defenses, he rejected the Government’s plea

  offer.

           To meet the prejudice prong of the Strickland test in the context of a rejection of a plea offer,

  “a defendant must show that but for the ineffective advice of counsel there is a reasonable probability

  that the plea offer would have been presented to the court (i.e., that the defendant would have

  accepted the plea and the prosecution would not have withdrawn it in light of intervening

  circumstances), that the court would have accepted its terms, and that the conviction or sentence, or


                                                      12
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 13 of 17 PageID #: 104




  both, under the offer's terms would have been less severe than under the judgment and sentence that

  in fact were imposed.” Lafler v. Cooper, 566 U.S. 156, 164, 132 S. Ct. 1376, 1385, 182 L. Ed. 2d

  398 (2012). Here, the Petitioner cannot show that he would have accepted any plea offered to him.

  He testified at his change-of-plea hearing that he finally decided to change his plea to guilty because

  his fellow inmates told him that he would be convicted. Although he admitted guilt, throughout his

  change of plea hearing and his sentencing hearing, the Petitioner minimized his role in the

  conspiracy. It is clear from the record that he was reticent to accept the leadership role that he played

  in this drug conspiracy. Any plea offered to him by the Government would have required the

  Petitioner to admit to the full scope of his involvement in the conspiracy. Since the record reflects

  that the Petitioner was not willing to do so, the Petitioner has not established by a preponderance of

  the evidence that he would have accepted a plea agreement.

          The Petitioner, however, also contends that he would have entered a guilty plea without the

  benefit of a plea agreement prior to the Court’s change-of-plea deadline so that he could have

  received the benefit of accepting responsibility for his offense. Again, the Petitioner fails to meet

  his burden because the record is replete with examples of the Petitioner declining to accept the role

  that he played in this conspiracy. The Petitioner is not entitled to credit for acceptance of

  responsibility as a matter of right. United States v. Thompson, 813 F. App’x 156, 157 (5th Cir. 2020).

  As such, the Petitioner has not shown, based on the record, that had he entered a plea of guilty prior

  to the Court’s change-of-plea deadline, he would have received a reduction in his sentence. The

  Petitioner’s first claim for relief fails.




                                                     13
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 14 of 17 PageID #: 105




          B.      Claim Two (Ineffective Assistance of Counsel Led to the Entry of a Plea That
                  Was Not Knowing, Intelligent, or Voluntary)

          The Petitioner contends that his counsel advised him that if he entered a plea of guilty

  without the benefit of a plea agreement, his sentence could be less than ten years. He further

  contends that counsel assured him that if he pled guilty, he could still argue his case to the Court and

  the Government would be required to present evidence as to each contested point.

          Again, the record does not support the Petitioner’s argument. The record from the change-of-

  plea hearing, supra., shows that the Petitioner understood that he faced a statutory sentencing range

  of not less than ten years and not more than life imprisonment. The Petitioner asked the Court if he

  could receive a sentence below the statutory minimum. While the Court explained to the Petitioner

  that he could not answer that question until after reviewing the PSR, it was unlikely that he would

  be sentenced below the statutory minimum. (Dkt. #575 in 4:14CR81 at pp. 7-8). Finally, the Court

  informed the Petitioner that because he did not change his plea prior to the Court’s change-of-plea

  deadline, the Petitioner would not be receiving a credit for acceptance of responsibility. Knowing

  all of this, the Petitioner still persisted in changing his plea to guilty without the benefit of a plea

  agreement. The record clearly reflects that the Petitioner was aware at the time he entered his guilty

  plea that he would not be receiving a sentence of less than ten years imprisonment.

          Further, the record is clear that the Petitioner’s counsel discussed with him the effect of

  entering a plea of guilty. Counsel for the Petitioner stated during the plea hearing that –

          I’ve discussed this issue with my client as far as his right to go to trial. Obviously,
          it’s the 11th hour. He – we had a contact visit this morning and he expressed his
          desires to plead guilty to the indictment and proceed forward with a PSR and review
          that and explore any and all options for any possible reductions that he may be
          entitled to.



                                                    14
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 15 of 17 PageID #: 106




  Id. at p. 14.

          The record demonstrates that counsel did, in fact, do exactly what he explained to the

  Petitioner that he would do. Counsel filed objections to the PSR and moved for a downward

  departure, all of which put the Government to the test on those issues. The fact that counsel was not

  successful does not rise to the level of ineffective assistance of counsel. The Petitioner’s claim fails.

          C.      Claim Three (Ineffective Assistance of Counsel at Sentencing)

          The Petitioner argues that his counsel was ineffective for failing to adequately prepare him

  to make a statement at sentencing that demonstrated a sufficient level of acceptance of responsibility.

  But for counsel’s deficient assistance, the Petitioner contends that he would have received a shorter

  sentence.

          Once again, the record does not support the Petitioner’s argument. At the change-of-plea

  hearing, the Court advised the Petitioner that he would not be receiving a credit for acceptance of

  responsibility. At both the change-of-plea hearing and the sentencing hearing, the Petitioner

  attempted to minimize his role in the conspiracy. At sentencing, the Petitioner’s counsel urged the

  Court to credit the Petitioner for accepting responsibility in the conspiracy. Likewise, counsel

  objected to labeling the Petitioner as a manager or leader, specifically explaining to the Court that

  the Petitioner struggled with the idea that the Government saw him as such. While it is clear from

  the record that the Petitioner’s statement to the Court at sentencing reflected his disagreement with

  the Government’s assessment of his role in the conspiracy, it was in accord with his prior statements

  to the Court. Therefore, it now seems disingenuous for the Petitioner to argue that his counsel was

  deficient for failing to advise him to testify falsely before the Court. The Petitioner’s claim fails.




                                                     15
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 16 of 17 PageID #: 107




                                            CONCLUSION

         Based on the foregoing, the motion for relief pursuant to 28 U.S.C. § 2255 is denied and the

  case is dismissed with prejudice.

                               CERTIFICATE OF APPEALABILITY

         An appeal may not be taken to the court of appeals from a final order in a proceeding under

  § 2255 “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. §

  2253(c)(1)(B). Although the Petitioner has not yet filed a notice of appeal, the Court, nonetheless,

  addresses whether the Petitioner would be entitled to a certificate of appealability. See Alexander

  v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (A district court may sua sponte rule on a certificate

  of appealability because “the district court that denies a [movant] relief is in the best position to

  determine whether the [movant] has made a substantial showing of a denial of a constitutional right

  on the issues before the court. Further briefing and argument on the very issues the court has just

  ruled on would be repetitious.”).

         A certificate of appealability may issue only if a movant has made a substantial showing of

  the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully explained the

  requirement associated with a “substantial showing of the denial of a constitutional right” in Slack

  v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a district court rejected constitutional claims

  on the merits, the movant must demonstrate “that reasonable jurists would find the district court’s

  assessment of the constitutional claims debatable or wrong.” Id.; Henry v. Cockrell, 327 F.3d 429,

  431 (5th Cir. 2003). When a district court denies a motion on procedural grounds without reaching

  the underlying constitutional claim, a [certificate of appealability] should issue when the movant

  shows, at least, that jurists of reason would find it debatable whether the motion states a valid claim


                                                    16
Case 4:17-cv-00624-ALM-KPJ Document 11 Filed 09/30/20 Page 17 of 17 PageID #: 108




    of the denial of a constitutional right and that jurists of reason would find it debatable whether the

    district court was correct in its procedural ruling. Id.

           In this case, reasonable jurists could not debate the denial of the Petitioner’s § 2255 motion

    on substantive or procedural grounds, nor find that the issues presented are adequate to deserve

    encouragement to proceed. See Miller-El v. Cockrell, 537 U.S. 322, 336-37 (2003) (citing Slack,

    529 U.S. at 484). Accordingly, the Petitioner is not entitled to a certificate of appealability.

.          It is therefore ORDERED that the motion to vacate, set aside, or correct sentence is

    DENIED, and the case is DISMISSED with prejudice. A certificate of appealability is DENIED.

    All motions not previously ruled on are DENIED.

           IT IS SO ORDERED.
            SIGNED this 30th day of September, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                      17
